Title: To Alexander Hamilton from Henry Marchant, 14 February 1791
From: Marchant, Henry
To: Hamilton, Alexander


Newport, Rhode Island, February 14, 1791. Encloses the petition of Hezekiah Usher and George Usher, captain and mate of the brigantine Ruth, who had been prosecuted for landing goods which they did not declare. States that the “said Hezh. Usher, Master of sd. Brige. is a young Man, twenty six years old, and, that this was first Voyage he was ever Captain, that the Mate, is but twenty three years old, and this was but the second Voyage he was ever Mate.”
